July 11, 2013 Ms. Michelle Stasny Securities and Exchange Commission Division of Corporate Finance Office of Structured Finance Washington, D.C. 20549 Re: WFRBS Commercial Mortgage Trust 2011-C5 WFRBS Commercial Mortgage Trust 2012-C6 WFRBS Commercial Mortgage Trust 2012-C8 Forms 10-K for the Fiscal Year Ended December 31, 2012 Filed March 28, 2013 File No. 333-172366-01, 333-172366-02 and 333-172366-03 The Royal Bank of Scotland plc Form ABS-15G for the Reporting Period January 1, 2012 to December 31, 2012 Filed February 13, 2013 File No. 025-00538 Liberty Island Group I LLC Form ABS-15G for the Reporting Period January 1, 2012 to December 31, 2012 Filed February 11, 2013 File No. 025-01194 Dear Ms. Stasny: Thank you for taking the time to speak with me today regarding the above-referenced filings. In regard to our conversation, I would like to confirm that we are diligently working on a response to your letter dated June 28, 2013. We anticipate providing you with a response no later than, Tuesday July 30, 2013. Please do not hesitate to contact me if you have any additional questions or concerns. Very truly yours, /s/ Stuart N. Goldstein Stuart N. Goldstein cc: Anthony Sfarra Jeff Blake, Esq. Joseph Kelly, Esq.
